DETAILED ACTION
This application is being examined in art unit 3636 by Examiner Sarah McPartlin.  Please do not hesitate to call me at 571-272-6854 if you have any questions about this communication or how to respond.  	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 has been considered by the examiner. 
Drawings
The drawings are objected to because a complete set of drawings has not been filed.  Applicant’s replacement drawing, filed on 1/31/2020, replacing sheet 2 of 4 is recognized.  However, sheets 1-4 were not provided upon filing.  The Examiner can view what Applicant intended to be filed as sheets 1-4 in the WIPO Publication, however a standalone set of drawings separate from the WIPO publication has not been provided.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “at least one locally situated open cavity” in line 7.  It is not clear what is meant by the phrase “locally situated.”  Clarification is required.
The phrase “the area” (claim 2, line 3) lacks sufficient antecedent basis.
The phrase “the top side” (claim 4, line 5) lacks sufficient antecedent basis.
The phrase “the shell surface” (claim 5, line 3) lacks sufficient antecedent basis.
The phrase “the front area” (claim 8, line 7) lacks sufficient antecedent basis.
The phrase “the rear area” (claim 8, line 10) lacks sufficient antecedent basis.
Claim 8 recites at least one side flank “having a supporting and reinforcing structure” and further explains that the supporting and reinforcing structure “having the locally situated open cavity.”  Is Applicant explaining that the a portion of the non-woven constitutes the supporting and reinforcing structure, more specifically the portion of the nonwoven having the locally situated open cavity comprises a supporting and reinforcing structure for the side flank?  Clarification is required.
Claims not specifically addressed are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected as best understood  under 35 U.S.C. 102(a)(1) as being anticipated by Saitou et al. (US 2007/0241604 A1).  Saitou et al. discloses an upholstered part of a vehicle seat comprising a foam part (2)(3), which in a foaming process, forms a fixed connection with a prefabricated shaped nonwoven (4), wherein the prefabricated shaped nonwoven (4) forms a supporting structure for the foam part, wherein the prefabricated shaped nonwoven has at least one locally situate open cavity (note downward facing cavity filled with foam (3))) that is filled with foam, at least in sections, so that the foam part at least in a section of the open cavity of the shaped nonwoven has a supporting and reinforcing structure that is embedded in the foam.  With respect to claim 2, wherein the support and reinforcing structure of the shaped non-woven that is integrated into the foam part is situated, at least in sections, in the area of a side flank (see Figure 3 and how a u-shaped trench portion of nonwoven (4) is located to the left and right of a centerline).  With respect to claim 3, the supporting and reinforcing structure off the shaped nonwoven that is integrated into the foam part has a three dimensional contour (note the u-shaped trench on either side of the centerline) at least in sections that essentially corresponds to a contour of the side flank (the downward trench formed in the top surface of the seat cushion (1A) corresponds to the downward u- shaped trench formed in the non-woven (4)).  With respect to claim 4, wherein the supporting and reinforcing structure of the shaped non-woven (4) that is integrated into the foam part (2)(3) has a u-shaped three dimensional contour (see trench) at least in sections that essentially corresponds to the contour of the side flank.  With respect to claim 6, a vehicle seat comprising a seat part (1a) and a seat back part (unillustrated, see paragraph [0089]) which have an upholstered part according the claim 1.    With respect to claim 7, wherein the upholstered part includes at least one side flank which over the entire length of the side flank has a foam filled supporting and 

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Todd (9,138,062) (note the embedded structure within the foam cushion); Takayama (10,875,436) (note cushion core structure providing support and reinforcement) and Ali (7,661,764) (note insert within foam seat with openings).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636